Citation Nr: 1712142	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-37 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to November 18, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 23, 1967 to October 15, 1970.  The Veteran died in October 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The November 2006 rating decision denied entitlement to a TDIU from either October 16, 1970 or from January 25, 1984.  

The issues of entitlement to a TDIU for the period from October 16, 1970 to November 18, 1992, and entitlement to a TDIU for the period from January 25, 1984 to November 18, 1992, were originally before the Board in September 2012 when they were remanded for additional development of associated matters.  Currently, the Board has recharacterized these claims as a single claim framed as entitlement to TDIU prior to November 18, 1992.  

A Certification of a Death Certificate associated with the claims file demonstrates that the Veteran died in October 2013.  In a February 2015 administration decision, the Agency of Original Jurisdiction (AOJ) determined that the appellant applied for and was a proper substitute as claimant with respect to the Veteran's claims.  As such, the Board finds that the appellant has been substituted as the claimant with respect to the issue on appeal.  See 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 3.1000 (a) (2016).  

In September 2012, the Board determined that a claim of clear and unmistakable error (CUE) in a January 19, 1971 rating decision, with respect to entitlement to a TDIU, had been raised based, and that the claim should be adjudicated and a rating decision issued to reflect such adjudication.  The September 2012 Board remand (issued prior to the Veteran's death) further directed, that if a notice of disagreement (NOD) was received, with subsequent perfection of the appeal, the claim should be forwarded to the Board for appellate review.  

In this regard, an April 2016 rating decision determined clear and unmistakable error was not found in the rating decision issued on January 19, 1971 and that entitlement to a TDIU was not warranted from October 16, 1970.  Within the one-year period following notification of the April 2016 decision, in December 2016, VA received correspondence from the appellant's representative which indicated disagreement with the April 2016 rating decision.  However, while the Board recognizes that at the time of the Veteran's death, there was, in fact, a pending CUE challenge, the Board finds the appellant does not have standing to pursue an appeal of the April 2016 adjudication of the issue of CUE in a prior rating decision.  Specifically, only the Veteran, as the claimant involved, may request a revision of a prior decision affecting him on the basis of CUE.  See Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014); Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  Thus, a remand for issuance of a statement of the case (SOC) on the April 2016 rating decision denial of the CUE claim, in accordance with Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted, and the September 2012 Board remand directive with respect to adjudication of the Veteran's CUE claim has been accomplished.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Additionally, in September 2012, the Board also directed the AOJ to consider whether a January 1985 rating decision constituted a decision on unemployability, and if so, whether proper notice was provided to the Veteran.  In response, the April 2016 supplemental statement of the case found, in part, that no official rating or notification would have been warranted in January 1985, as the rating criteria then in effect to evaluate the Veteran's nervous condition included the need to evaluate whether the Veteran was able to obtain or retain employment.  Thus, there has been substantial compliance with the September 2012 Board remand directives.  Id.  

In October 2016 correspondence, the appellant's representative requested 90 days to submit additional evidence.  As the requested 90 day period has elapsed, the Board will proceed to adjudicate the case based on the evidence currently of record.

Following recertification of the case to the Board, additional evidence was associated with the record.  Specifically, a December 2016 retrospective vocational assessment was associated with the record in December 2016.  Neither the appellant nor her representative waived initial consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304 (c) (2016).  However, as discussed below, the Board finds the issue on appeal is denied as a matter of law.  As such, the December 2016 retrospective vocational assessment is not pertinent to the claim and a remand for consideration of this evidence is not warranted.  


FINDING OF FACT

A final February 1986 Board decision (which subsumed prior rating decisions on appeal), and a June 1994 final rating decision, in pertinent part, implicitly denied entitlement to a total rating based on unemployability (TDIU) prior to November 18, 1992.  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability have not been met at any time prior to November 18, 1992.  38 U.S.C.A. §§ 5107, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify was satisfied by a letter dated August 2006.  Further, as the issue on appeal is being denied as a matter of law, further discussion as to the duty to notify is rendered moot.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The claim of entitlement to TDIU prior to November 18, 1992 is based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The appellant and her representative have not identified any outstanding relevant evidence constructively of record. 

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Analysis of the Claim

Generally, the effective date of an award of compensation benefits based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, 38 C.F.R. § 4.16 (b), which allows for a TDIU on an extraschedular basis if it is determined that the Veteran was unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), was not promulgated until September 7, 1975.

The history of this claim is as follows:  Pursuant to an October 1970 claim, a January 1971 rating decision granted service connection for schizophrenic reaction, paranoid type, and assigned a 30 percent evaluation effective October 16, 1970.  The January 1971 rating decision also granted service connection for coccidioidomycosis evaluated as noncompensable effective October 16, 1970.  No appeal was taken from the determination, and new and material evidence was not received within one year of notice thereof.  As such, the January 1971 rating decision is final.  38 U.S.C. § 7105 (as in effect prior to West 2002).  Following routine VA examination, the 30 percent evaluation for schizophrenic reaction, paranoid type, was confirmed and continued in an April 1976 RO decision.  No appeal was taken from the determination, and new and material evidence was not received within one year of notice thereof.  As such, the April 1976 RO decision is final.  38 U.S.C. § 7105 (as in effect prior to West 2002).  Pursuant to a hospital summary of treatment received in February 1984, a February 1984 rating decision denied an increased rating for the Veteran's psychiatric disability.  The Veteran timely filed a notice of disagreement and perfected an appeal thereafter.  A November 1984 rating decision continued the denial for an increased rating for the Veteran's psychiatric claim and a January 1985 Rating Decision on Appeal continued the denial of the claim and also noted, in part, that the issue of unemployability was not being addressed because the Veteran had not presented any evidence for consideration and because the Veteran did not have the required schedular evaluation for such consideration.  In June 1985, the Board remanded the Veteran's then-pending appeal of his rating for his service-connected schizophrenic reaction, paranoid type, then characterized as a psychosis, and referred the issue of entitlement to service connection for PTSD to the RO for appropriate action.  In February 1986, the case was returned to the Board, and the Board denied an increased rating for schizophrenic reaction, paranoid type, and again referred entitlement to service connection for PTSD to the RO for appropriate action.  In April 1986 correspondence, VA requested information from the Veteran regarding his PTSD claim and noted that this evidence should be submitted as soon as possible, preferably within 30 days, but in any case it must be within one year from the date of the letter; otherwise benefits, if entitlement is established, may not be paid prior to the date of its receipt; however, no evidence was received.  Thereafter, a May 1986 rating decision noted that the Veteran had not responded to the request for evidence and determined that the claim for PTSD should be administratively denied.  

On November 18, 1992, VA received a claim from the Veteran for an increased rating and/or service connection for a psychoneurotic disorder.  In November 1993, VA received additional claims for service connection for PTSD and service connection for substance abuse as secondary to PTSD.  A June 1994 rating decision granted service connection for substance abuse.  The June 1994 rating decision also granted the Veteran a 100 percent rating for his PTSD, formerly diagnosed as schizophrenic reaction, paranoid type, effective from November 18, 1992.  Notice of the June 1994 rating decision, and his appellate rights, was provided to the Veteran and his attorney.  In November 1994, the Veteran's representative subsequently requested that the disability be considered permanent and total.  A January 1995 rating decision held that the Veteran's psychiatric disability was permanent and total, with notice of the rating action provided to the Veteran and his attorney later that same month.  

Thereafter, in May 2006, the Veteran, through his representative, submitted claims for entitlement to a TDIU, and argued that the record had raised entitlement to a TDIU prior to November 18, 1992 (when the 100 percent disability rating became effective).  Such included argument that the record raised a TDIU issue at the time of the Veteran's initial claim in November 1970 based on the examination findings at that time as the Veteran's reported difficulty in holding a job, or in the alterative, that there were multiple TDIU claims raised by the evidence record, particularly VA medical records from a January 1984 period of hospitalization as well as an August 1984 VA outpatient entry submitted at the hearing in August 1984 and the VA examination of October 1984.  The argument further noted that the Veteran's service organization representative had argued for a total rating in a submission from January 1985.  Furthermore, the Veteran's representative argued that the February 1986 Board decision did not adjudicate a TDIU rating, thus, the issue remained pending.  The argument concluded that, if a TDIU rating was not in order for the period from October 16, 1970 to November 18, 1992, then a TDIU rating should be granted for the period from January 25, 1984 to November 1992.  A November 2006 rating decision denied the Veteran's claim of entitlement to a TDIU from either October 16, 1970 or January 25, 1984 and such forms the basis of the present appeal. 

As noted above, rating decisions issued in January 1971, April 1976, February 1984, November 1984, and January 1985, as to the rating assigned for the service-connected psychiatric disability, are final, and the February 1984, November 1984 and January 1985 rating decisions were subsumed in a February 1986 final Board decision.  It is significant to note that the schedular rating criteria in effect at the time of the prior final RO decisions and February 1986 Board decision, included consideration of unemployability.  Indeed, the January 1985 rating decision text specifically explained that unemployability was not discussed/addressed as no evidence of such had been presented.  While the record does not explicitly reflect that the Veteran and/or his representative were specifically notified that the issue of unemployability was not being addressed in the January 1985 rating decision, because no evidence of such had been presented for consideration, the Board finds that entitlement to a 100 percent rating based on unemployability was implicitly denied by the assignment of a less than 100 percent rating, when the schedular criteria afforded this higher schedular rating for service-connected psychiatric diability.

"The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  "The implicit denial rule is, at bottom, a notice provision."  Id. at 965.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has noted that, "[i]t is reasonable to say that an appellant who receives a disability rating that is less than 100 [percent] has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100 [percent] disabling."  Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007); Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011).

Furthermore, the Court has set forth four factors that are to be taken into consideration when applying the implicit denial rule.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  They are: (1) relatedness of claims; (2) specificity of adjudication; (3) timing of claims; and (4) representation.  Id. at 212-13.

Regarding the first factor, Locklear held that a TDIU claim is not implicitly denied if the increased rating and TDIU claims are explicitly bifurcated into separate adjudications.  In Locklear, the Court held that once a claimant sees "a part of a claim broken out for separate adjudication, a reasonable person would expect to see a specific decision on the part that was separated, or at least some specific indication that the separated part was adjudicated."  24 Vet. App. at 316.  That is not the situation in the instant case as the AOJ did not bifurcate the issue of TDIU from the IR claims prior to or in its June 1994 rating decision.  Similarly, although in June 1985 and February 1986 the Board referred the issue of entitlement to service connection for PTSD while addressing the Veteran's then-pending appeal of his rating for his service-connected schizophrenic reaction, paranoid type, the Board did not bifurcate the issue of entitlement to a 100 percent rating based on unemployability (TDIU) from these claims.  Therefore, since the schedular criteria afforded a 100 percent rating based on unemployability, a TDIU claim was part and parcel of the increased rating claims for his service-connected psychiatric disorder. 

For the second factor, the February 1986 Board decision found a 100 percent evaluation was not warranted for the Veteran's service-connected psychiatric disorder, formerly diagnosed as schizophrenic reaction, paranoid type but now diagnosed as PTSD, and the June1994 rating decision found that that based upon the evidence of record, a 100 percent evaluation was warranted for the Veteran's service-connected psychiatric disorder, formerly diagnosed as schizophrenic reaction, paranoid type but now diagnosed as PTSD, but only granted such effective November 18, 1992, the date of receipt of a claim for increase, rather than finding the increase in disability at issue was factually ascertainable during the one year prior to the date of the claim.  Notably, the rating criteria for a 100 percent rating for PTSD in effect at the time of the February 1986 Board decision, and June 1994 rating decision, specifically require symptoms that impacted employment.  Specifically, effective February 3, 1988 to November 7, 1996, Diagnostic Code 9411 provided that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  In other words, when deciding whether a higher rating was warranted, the AOJ considered all the evidence, to include the Veteran's employment status as such was inherent in the rating criteria.  

Therefore, the Board finds that the prior final February 1986 Board decision, and June 1994 rating decision, adjudication of entitlement to an increased rating for service-connected psychiatric disability, addressed the claim for a total rating based on unemployability (TDIU) in such a way that a reasonable person could infer that the claim was denied on all possible theories of entitlement.  Further, the Veteran was represented by the appellant's current representative, who is an accredited attorney.  Thus, the Board finds that aggregate consideration of the Cogburn factors weigh in favor of finding that the final February 1986 Board decision and final June 1994 rating decision implicitly denied a claim of entitlement to TDIU. 

Accordingly, even if the Veteran did not have a clear understanding of TDIU, it is reasonable to say that he, in receiving less than a 100 percent rating for his psychiatric disability, had notice of how his condition had been rated and had the opportunity to appeal the decisions.  A Veteran's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claim.  See Ingram, 20 Vet. App. 156.

As noted above, the Veteran did not appeal the February 1986 Board decision or June 1994 rating decision and did not submit any new and material evidence within one year of the June 1994 rating decision.  Thus, the decisions are final and cannot serve to establish an effective date prior to November 18, 1992 for the assignment of a TDIU.  38 C.F.R. § 3.156(b);see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is clear and unmistakable error).  

Regarding the appellant's representative's arguments that a TDIU claim was raised at the time of the Veteran's initial claim in 1970 based on the examination findings at that time, that a claim was raised in VA medical records from the January 1984 period of hospitalization as well as an August 1984 VA outpatient entry submitted at the hearing in August 1984 and the VA examination of October 1984 and that the Veteran's service organization representative had argued for a total rating in a submission from January 1985, the Board does not dispute such.  However, such evidence was of record and considered in conjunction with final implicit denials of a 100 percent rating based on individual unemployability in the February 1986 Board decision, and the June 1994 rating decision, prior to November 18, 1992.  See Rudd, 20 Vet. App. 296.  Moreover, as noted above, as the Board has found the February 1986 Board decision and the June 1994 rating decision are final and contained an implicit denial of a TDIU claim prior to November 18, 1992, by definition, there can be no free-standing claim for an earlier effective date for a TDIU based on any then pending TDIU claims.  Thus, as a matter of law, entitlement to an effective date prior to November 18, 1992 for the assignment of a TDIU is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a TDIU for the period prior to November 18, 1992 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


